The previous Office action is withdrawn in favor of the instant Office action.

DETAILED ACTION
Status of Application
Receipt of the claim set and remarks filed on 7/29/2022, is acknowledged.
Claims 1-19 are pending and currently under consideration. 
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 	The remarks filed 7/29/2022 have been fully considered and are persuasive in overcoming the previous 35 U.S.C. 103 rejection over Peng et al. (US 20190015470 A1). Therefore those rejections have been withdrawn.
 	However, upon further search and consideration, examiner now relies on the Gokaraju et al. (US 20130045183 A1) reference.
Since the new grounds of rejection are not necessitated by amendment, this action is made NON-FINAL.

Claim Rejections – 35 U.S.C. 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-5 and 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gokaraju et al. (US 20130045183 A1) hereinafter Gokaraju.
	Regarding claims 1-5 and 7-19, Gokaraju are drawn to compositions useful for enhancing brain functions such as cognition, memory, learning, communication and brain health, and for preventing, control or treating memory and cognition related disorders/diseases (abstract).
 	Gokaraju discloses the composition comprising biological agents, wherein the biological agent is at least one agent selected from antioxidants and herbal ingredients, wherein the herbal ingredient is extracts or phytochemicals being derived from Withania somnifera, and wherein the antioxidant comprises one or more ingredients selected from lutein and zeaxanthin (claims 18, 20, 21, 23, and 28).
 	Gokaraju discloses the composition comprises at least one Nootropic agent to enhance brain functions such as cognition, memory, learning and communication [0002].
 	Gokaraju discloses the Nootropic agent(s) used for making the composition comprise one or more agent(s) selected from herbal ingredients that improve mental functions such as cognition, memory, intelligence, motivation, attention and concentration [0163].
 	Gokaraju discloses Withania somnifera is an herbal ingredient that can be used for preparing the composition [0165].
 	Gokaraju discloses the herbal ingredient(s) comprise one or more ingredients selected from extracts/fractions/phytochemicals and their salts derived from Withania somnifera [0210].
 	Gokaraju discloses the anti-oxidant(s) comprise lutein/zeaxanthin [0211].
 	Gokaraju discloses administration in a specific dosage form such as orally to a subject or patient in need thereof. Specific dosage form for formulation of the compositions include but not limited to oral agents such as tablets, soft capsule, hard capsule, soft gel capsules, pills, granules, and powders [0183].
	Gokaraju does not explicitly disclose each of the components of the composition in a single embodiment.	
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gokaraju, to arrive at the instant invention. 
	One of ordinary skill in the art would have been motivated to do so because Gokaraju discloses all the required ingredients and compositions useful for enhancing brain functions such as cognition, memory, learning, communication and brain health, and for preventing, control or treating memory and cognition related disorders/diseases (abstract).  Further, one having ordinary still in the art would reasonably expect success in combining prior art elements according to known methods to yield predictable results, see MPEP 2141.

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gokaraju et al. (US 20130045183 A1) hereinafter Gokaraju as applied to claims 1-5 and 7-19 above and further in view of Das et al. (“Potential of Glycowithanolides From Withania Somnifera (Ashwagandha) as Therapeutic Agents for The Treatment of Alzheimer's Disease” World Journal of Pharmaceutical Research SJIF Impact Factor 5.990, Volume 4, Issue 6, 2015) hereinafter Das.
 	The teachings of Gokaraju are disclosed above.
	Regarding claim 6, Gokaraju does not explicitly disclose glycoawithanolides.
 	However, Das discloses plant Withania somnifera which is used as herb in Ayurvedic medicine contain steroidal lactones glycowithanolides (Withaferin A, Withasomniferin-A) which has potential as therapeutic agent for Alzheimer’s Disease (AD) (abstract). Glycowithanolides (Withaferin A, withasomniferin A) which are isolated from W. somnifera seems to have therapeutic properties for AD. Withaferin A exhibits a vital role in ibotenic acid induced cognitive defects (Section GLYCOWITHANOLIDES FROM W. SOMNIFERA).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition as disclosed by Gokaraju, to comprise glycoawithanolides, as previously disclosed by Das, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because both Gokaraju and Das are in the field of Ashgawanda containing compositions, and Das discloses glycoawithanolides has therapeutic properties for AD in particular with regard to cognitive defects (Section GLYCOWITHANOLIDES FROM W. SOMNIFERA), thus it would have been obvious to one of ordinary skill in the art to combine prior art elements according to known methods to arrive at the instant invention.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claims are allowed.
Since the new grounds of rejection are not necessitated by amendment, this action is made NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615